ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_06_EN.txt.                                                                             402




         DISSENTING OPINION OF JUDGE AD HOC COT

[Translation]

  Vote against the operative part — Lis pendens — Essential elements of lis
pendens — Relevance of the relief — Lis pendens and quasi-judicial bodies —
Settlement of CERD-related disputes — Plausible interpretation of Article 22 —
Other conditions for the indication of provisional measures — Suspension of the
proceedings.


                               Introduction

   1. I regret that I am unable to support the conclusions reached by the
majority of the Court. In my opinion, the Court should have upheld at
least the ﬁrst provisional measure requested by the UAE. I believe that, in
light of the doctrine of lis pendens, the procedural rights asserted by
the UAE are at least plausible under the International Convention on the
Elimination of All Forms of Racial Discrimination (CERD) (I), and that
the other conditions for the indication of provisional measures are also
met (II).



     I. LIS PENDENS and the Plausibility of the Rights Claimed

   2. As regards the ﬁrst provisional measure requested by the UAE,
namely that the Court order Qatar to immediately withdraw its Commu-
nication submitted to the Committee on the Elimination of Racial Dis-
crimination (the CERD Committee), both Parties referred to the notion
of lis pendens, but disagreed about its relevance to Article 22 of CERD.
The UAE asserts that the doctrine of lis pendens requires the Court to
order Qatar not to proceed with the parallel proceedings before the Com-
mittee (Request, para. 42). Qatar, for its part, considers that this doctrine,
if it exists, is not applicable to the dispute settlement mechanisms pro-
vided for by the Convention (CR 2019/6, p. 23, paras. 33-35 (Lowe)).

   3. The status of the doctrine of lis pendens in public international law
is not entirely clear. Unlike the principle of res judicata, the doctrine of lis
pendens does not have its textual basis in the Statute or the Rules of
Court. Neither the Court nor its predecessor has ever aﬃrmed or rejected
the applicability of the doctrine of lis pendens in a case brought before it.
However, in the case concerning Certain German Interests in Polish Upper
Silesia, the Permanent Court did consider, when interpreting the request

                                                                             45

                 application of the cerd (diss. op. cot)                   403

of the Polish Government (the Respondent), “whether the doctrine of
litispendance, the object of which is to prevent the possibility of conﬂict-
ing judgments, can be invoked in international relations” (Jurisdiction,
Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 20). The Permanent
Court had no diﬃculty in rejecting Poland’s claim that the proceedings
brought before the Court by Germany (the Applicant) in respect of the
factory at Chorzów should be suspended until the Germano-Polish Mixed
Arbitral Tribunal had given its judgment on the action relating to the
same factory, “because it is clear that the essential elements which consti-
tute litispendance are not present” (ibid.).

   4. The Permanent Court did not make any general pronouncements
about the nature and status of the doctrine of lis pendens before it. Nev-
ertheless, the reasoning outlined above suggests that it did not rule out
the possibility of the doctrine being applied in a case submitted to it, if the
“essential elements” were present. The ﬁrst question, therefore, is what
are the “essential elements” for the doctrine of lis pendens to be applied
(A). The second is whether the provisions of CERD, in particular Arti-
cle 22, allow such an application (B).


               A. The “Essential Elements” of Lis Pendens
   5. In rejecting the applicability of lis pendens in the case concerning
Certain German Interests in Polish Upper Silesia, the Permanent Court
referred to the fact that the parties were not the same, the actions were
not identical and the Mixed Arbitral Tribunal and the Permanent Court
were “not courts of the same character” (ibid., p. 20). While the ﬁrst ele-
ment needs no explanation, the other two are not as clear cut and call for
further clariﬁcation. In particular, the question arises as to whether, in
addition to the facts and legal arguments, the relief sought in the
two actions must also be the same for the proceedings to be regarded as
identical (1). Moreover, as regards two courts being “of the same charac-
ter”, this depends on whether the doctrine of lis pendens is applicable
only in respect of concurrency between two judicial organs, to the exclu-
sion of parallel proceedings between a judicial body and a quasi-judicial
one (2).


1. Relevance of the relief sought
   6. Qatar asserts that the relief it is seeking before the Court is not the
same as that which it is seeking before the CERD Committee, because, in
its Communication, it has simply asked the Committee to transmit that
Communication to the UAE for that State to (a) respond within the
three-month time-limit and (b) take all necessary steps to end the coer-
cive measures. Qatar further maintains that its Note Verbale of 29 Octo-

                                                                            46

                 application of the cerd (diss. op. cot)                 404

ber 2018, transmitted to the Committee, was simply a request for the
assistance of a conciliation commission. In its view, this is not the same as
the relief sought in the present case, in which it has asked the Court
to adjudge and declare a series of breaches of international law and to
order the UAE to take a series of steps (CR 2019/6, p. 24, paras. 38-40
(Lowe)).

   7. However, Qatar’s request for its Communication to be transmitted
to the UAE and the request made in its Note Verbale of 29 October 2018
were merely procedural steps to be followed under Article 11, para-
graphs 1 and 2, of the Convention. They are not relief as such. In its
substance, Qatar’s Communication to the CERD Committee complains
that the UAE has violated its obligations under, inter alia, CERD Arti-
cles 2, 4, 5 and 6 (see paragraph 57 of the Communication). The Parties
do not appear to disagree that the factual bases of these allegations are
virtually identical to those which appear in the Application submitted to
the Court. Qatar then asks the UAE to take all necessary steps to end the
coercive measures which, in its view, are in violation of international law
and its obligations under CERD (see paragraph 123 of the Communica-
tion). In my opinion, this is suﬃcient to conclude that the relief sought by
Qatar before the Committee is essentially the same as that sought before
the Court. Consequently, the relief sought by Qatar, if it is relevant to the
application of the doctrine of lis pendens, conﬁrms that the claims submit-
ted by Qatar before the two bodies are the same.




2. Lis pendens and quasi-judicial bodies
  8. Qatar maintains that the doctrine of lis pendens, if it exists, applies
only to questions of pendency between judicial tribunals and is therefore
not applicable in this case, since neither the CERD Committee nor the
ad hoc conciliation commission provided for by Article 12, para-
graph 1 (a), of the Convention is a judicial body (CR 2019/6, p. 23,
paras. 33-35 (Lowe)). Qatar emphasizes that there is no possibility of
conﬂicting obligations arising in the present circumstances, because the
CERD procedure cannot result in the imposition of an obligation on the
Parties (CR 2019/8, p. 13, para. 27 (Lowe)).

   9. However, it is not clear that it is only conﬂicting binding decisions
that pose problems in international relations and that contradictory non-
binding decisions need not be resolved or avoided. The arbitral tribunal’s
ﬁnding in the MOX Plant case that “a procedure that might result in two
conﬂicting decisions on the same issue would not be helpful to the resolu-
tion of the dispute between the parties” (Order No. 3, suspension of pro-
ceedings on jurisdiction and merits, and request for further provisional

                                                                          47

                 application of the cerd (diss. op. cot)                405

measures, 24 June 2003, para. 28) holds true regardless of whether the
decision in question is binding. Qatar’s narrow view appears to ignore the
important role of quasi-judicial bodies in the modern international legal
order and fails to take account of the growing number of methods of
international dispute settlement.

   10. The dispute resolution mechanism established by CERD is one
such modern method of dispute settlement. An ad hoc conciliation com-
mission, provided for by Article 12, paragraph 1 (a), of the Convention,
makes its good oﬃces available to the States concerned, with a view to
ﬁnding an amicable solution “on the basis of respect for this Conven-
tion”. Furthermore, Article 13, paragraph 1, of the Convention states
that a report prepared by an ad hoc conciliation commission must embody
its ﬁndings “on all questions of fact relevant to the issue between the par-
ties” and contain such recommendations “as it may think proper for the
amicable solution of the dispute”. The inter-State dispute resolution
mechanism provided for by CERD thus has a quasi-judicial character, in
so far as it makes ﬁndings of fact and law on the basis of respect for the
applicable provisions of the Convention. It would be too formalistic to
assume that a State party to a dispute could ignore a recommendation of
an ad hoc conciliation commission or the recommendation of the CERD
Committee when it contains a conclusion that diﬀers from any decision of
the Court.

   11. Consequently, I believe that an adaptive approach should be taken
to the doctrine of lis pendens, so that it may also be applied to issues of
concurrency between judicial and quasi-judicial bodies. Such an approach
is particularly important when interpreting conventional provisions such
as Article 22 of CERD, which provides for multiple methods of dispute
settlement, but is rather ambiguous as to how they interrelate. I will
address this question in the following section.


      B. Lis Pendens and the Settlement of CERD-Related Disputes
   12. Read in light of the doctrine of lis pendens considered above, the
CERD provisions show that the procedural right not to be forced to
defend oneself against the same allegations in parallel proceedings is at
least plausible (1). It should also be noted that the Court’s Order does not
preclude this interpretation (2).


1. A plausible interpretation of Article 22
  13. At the provisional measures stage, it is not necessary to conclude
deﬁnitively whether a claimed right exists. The Court can exercise its
power to indicate provisional measures if it is satisﬁed that the rights

                                                                         48

                application of the cerd (diss. op. cot)                 406

asserted are “at least plausible” (Alleged Violations of the 1955 Treaty of
Amity, Economic Relations, and Consular Rights (Islamic Republic
of Iran v. United States of America), Provisional Measures, Order of
3 October 2018, I.C.J. Reports 2018 (II), p. 638, para. 53). The present
Order does not appear to depart from this jurisprudence (see para-
graph 18 of the Order).
   14. I believe that one possible interpretation of Article 22 of CERD is
that the dispute resolution mechanism provided for by the Convention
should be exhausted before the case is brought before the Court. In the
Georgia v. Russian Federation case, the Court interpreted “the terms of
Article 22 . . . [as] establish[ing] preconditions to be fulﬁlled before the
seisin of the Court” (Application of the International Convention on the
Elimination of All Forms of Racial Discrimination (Georgia v. Russian
Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
p. 128, para. 141; emphasis added). It follows that the proceedings before
the CERD Committee, if pending, must be concluded before the Court is
seised. This can be viewed as a conventional test for lis pendens. In my
opinion, if a treaty provides for several methods of dispute settlement to
be followed in a certain order, the parties to a dispute concerning that
treaty have the procedural right to expect that order to be respected.
Accordingly, under Article 22, the parties to a dispute concerning CERD
may legitimately expect that the dispute cannot be pending simultane-
ously before the Court and the CERD Committee.




2. The Court does not preclude this interpretation of Article 22
   15. In my view, the Order that the Court has made today does not
preclude that this interpretation of Article 22 is at least plausible. The
Court has found that the ﬁrst measure requested “does not concern a
plausible right under CERD”, and that this measure “rather concerns the
interpretation of the compromissory clause in Article 22 of CERD” (see
paragraph 25 of the Order). However, in the case concerning Pulp Mills
on the River Uruguay, the Court concluded that it did have jurisdiction to
entertain the request for the indication of provisional measures with
respect to “Uruguay’s claimed right to have the merits of the present case
resolved by the Court under Article 60 of the 1975 Statute” (Pulp Mills on
the River Uruguay (Argentina v. Uruguay), Provisional Measures, Order
of 23 January 2007, I.C.J. Reports 2007 (I), p. 11, para. 29). In
other words, the Court found that Article 60 of the 1975 Statute — a
compromissory clause enabling the parties to bring a dispute to the
Court — confers a procedural right to be able to beneﬁt from the protec-
tion of provisional measures. The fact that the rights asserted may relate
to the interpretation of a compromissory clause does not, therefore,
prevent the Court from concluding that those rights must be protected

                                                                         49

                 application of the cerd (diss. op. cot)                   407

by provisional measures in so far as they are plausible. In my opinion,
the question whether the procedural rights asserted exist is intrinsically
linked to “the permissibility of proceedings before the CERD Committee
when the Court is seised of the same matter” (see paragraph 25 of the
Order).
   16. Paragraph 25 of the Order also states that the Court has already
examined the question of parallel proceedings in its Order of 23 July 2018
and concludes that the Court “does not see any reason to depart from
these views at the current stage of the proceedings in this case”. However,
in its Order of 23 July 2018, the Court found that it was not necessary
to decide whether a lis pendens exception would be applicable in the pres-
ent situation, since the procedural preconditions under Article 22 of
CERD for its seisin appear to have been complied with (Application of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (Qatar v. United Arab Emirates), Provisional Measures, Order
of 23 July 2018, I.C.J. Reports 2018 (II), pp. 420-421, paras. 39-40). In
my opinion, the Court has never drawn any particular conclusions on
whether Article 22 of the Convention comprises the procedural right
of States parties not to be forced to defend themselves in parallel proceed-
ings.
   17. I would point out that this is just one possible interpretation of Arti-
cle 22 and that it does not, therefore, prejudge the ﬁnal ﬁnding of the
Court at a later stage of the proceedings. The plausibility of a right deriv-
ing from a treaty is sometimes founded on a possible interpretation of the
provisions of that treaty (see, for example, Alleged Violations of the
1955 Treaty of Amity, Economic Relations, and Consular Rights (Islamic
Republic of Iran v. United States of America), Provisional Measures, Order
of 3 October 2018, I.C.J. Reports 2018 (II), p. 643, para. 67). Nevertheless,
the presentation of such a plausible interpretation at the provisional mea-
sures stage does not prevent the Court from subsequently arriving at a
diﬀerent interpretation following a full examination of the case.


    II. The other Conditions for the Indication of Provisional
                            Measures

   18. In addition to the plausibility of the procedural right asserted, I
believe that the other conditions for the indication of provisional mea-
sures are also met. First, the prima facie jurisdiction of the Court to
entertain a request for the indication of provisional measures made by the
respondent is examined in light of the merits of the case brought by the
applicant (Pulp Mills on the River Uruguay (Argentina v. Uruguay), Pro-
visional Measures, Order of 23 January 2007, I.C.J. Reports 2007 (I),
p. 10, para. 24), and the Court has already conﬁrmed its prima facie juris-
diction on this basis in its Order of 23 July 2018 (Application of the Inter-
national Convention on the Elimination of All Forms of Racial
Discrimination (Qatar v. United Arab Emirates), Provisional Measures,

                                                                            50

                application of the cerd (diss. op. cot)                 408

Order of 23 July 2018, I.C.J. Reports 2018 (II), p. 421, para. 41). The
present Order does not appear to depart from that conclusion (see para-
graph 16 of the Order).
   19. Second, as regards “the link between the alleged rights the protec-
tion of which is the subject of the provisional measures being sought, and
the subject of the proceedings before the Court on the merits of the case”
(Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional
Measures, Order of 23 January 2007, I.C.J. Reports 2007 (I), p. 10,
para. 27), I am of the view that there is a suﬃcient link between the pro-
cedural right claimed by the UAE and the subject-matter of the proceed-
ings before the Court on the merits of the case, since the right in question
is that of the UAE not to be forced to defend itself in the dispute brought
by Qatar.
   20. Third, I believe that the lis pendens situation entails “a risk that
irreparable prejudice could be caused” (see Alleged Violations of the
1955 Treaty of Amity, Economic Relations, and Consular Rights (Islamic
Republic of Iran v. United States of America), Provisional Measures,
Order of 3 October 2018, I.C.J. Reports 2018 (II), p. 645, para. 77), since
an unsatisfactory defence on the part of the UAE, as a result of the paral-
lel proceedings, may irreparably inﬂuence the ﬁnal decisions of the Court
or the CERD Committee, or both.
   21. Having concluded that all the conditions are met, it is my view that
the ﬁrst request of the UAE for the indication of provisional measures
should have been granted. The ﬁnal question, therefore, is what measure
should have been adopted to address the lis pendens situation in this case
appropriately. In this regard, Qatar suggested that the immediate with-
drawal of its Communication to the CERD Committee could cause it
disproportionate harm (CR 2019/6, pp. 55-56, paras. 1-5 (Klein)).

   22. In my opinion, an immediate withdrawal was not the only way to
resolve the lis pendens situation. If the measure requested by the UAE
risked having a disproportionate eﬀect on Qatar, the Court could have
made an order providing for the suspension of the proceedings before the
CERD Committee, by directing Qatar to take all measures at its disposal
to ensure that the proceedings before the Committee are suspended pend-
ing the ﬁnal decision in this case. Alternatively, the Court could have
exercised its power under Article 75, paragraph 1, of the Rules of Court
to conclude, for example, that it should suspend the present proceedings
until the CERD Committee had issued its concluding observations on the
Communication submitted by Qatar. There are in fact examples in inter-
national practice of proceedings being suspended. The arbitral tribunal in
the MOX Plant case decided to suspend its own proceedings in a similar
situation (Order No. 3, suspension of proceedings on jurisdiction and
merits, and request for further provisional measures, 24 June 2003,
para. 29). In the case concerning Certain German Interests in Polish Upper
Silesia, the Polish Government requested a suspension rather than the
withdrawal of the proceedings before the Permanent Court in the face of

                                                                         51

                application of the cerd (diss. op. cot)               409

allegedly parallel proceedings before it and the Germano-Polish Mixed
Arbitral Tribunal (Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A,
No. 6, p. 19). Moreover, the UAE itself has, in the present case, men-
tioned the possibility of suspending the proceedings (CR 2019/5, p. 29,
para. 6 (Reisman)). I believe that such a suspension, instead of a with-
drawal, would not cause disproportionate harm to Qatar.


  23. In any event, it is my opinion that the Court should have indicated
a provisional measure to resolve the lis pendens situation, whether the
withdrawal or the suspension of the proceedings. For these reasons, I
voted against the operative part of the present Order.

                                            (Signed) Jean-Pierre Cot.




                                                                        52

